DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) creating an account with primary and secondary users and associating access privileges to the secondary user of an elevator system of  a building. These claim 1 limitations and claim 19-20 (other independent’s) under its broadest reasonable interpretation covers performance in the mind, and/ or a organizing human activity as it applies to creating accounts and access privileges such as in commercial/ legal interactions of economic practices. This judicial exception is not integrated into a practical application because there are no additional elements or the additional elements are recited at a high level of generality and is no more than instructions to apply the judicial exception using the generic computer component.  For example, recitations of a camera can be seen as generic computer components that are part of the abstract idea or alternatively seen as post solution activity.   Limitations drawn to associating identifiers/ information, providing floors, initiating service, and assigning cars, confirming empty/ disabling until empty, etc. are merely specifying details of the abstract idea itself without providing a practical application.  Routine data gathering, and extra solution activity such as turning on/ off or disabling do not integrate the abstract idea into a practical application.  This creating, assigning, associating are mental and can be done with the aid of paper and pen.  The floors are associations that define privileges and access and therefore are part of the abstract idea, as set forth in the dependent claims.  The motion and movement of the elevator to specific floors based on defined privileges is also insignificant post solution activity and merely applying the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Appropriate correction is requested.  
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 recites a computer program product and paragraph [0058]+ of the Applicants specification teaches the medium includes EM radiation, and  therefore a broadest reasonable interpretation includes signals for the medium, thus rendering claim 20 ineligible.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al. (US 20180282114).
Re claim 1, Baldi et al. teaches that residents and guests have access privileges that can include different floors (access permissions 325 give residents access to floors and visitors have access as well (paragraph [0038]+).  Though silent to explicitly reciting the creating and assigning of accounts, the Examiner notes it would have been obvious to do so in order to have the residents and visitors have access rights in the database/ storage for particular floors/ doors/ cars, etc.
	Re claim 2, paragraph [0038]+ teaches that a guest/ babysitter may not have access to other doors, elevators, or floors.
	Re claim 3, paragraph [0038]+ teaches a visitor access application and the use of a a visitor device 208b for access.
Re claim 4,  Baldi et al. teaches such limitations (paragraph [0034]+ and FIG. 1+ wherein the visitor device 208b communicates with the controller 206.  Paragraph [0043]+ teaches that the visitor device is presented to the door/ elevator which causes it to unlock/ move, such as through an identification credential of the visitor device.  The receipt of the identification credential is interpreted as receiving a request for elevator service.  The floors of the building that the secondary user can access are interpreted as provided to a mobile device associated with the second user in that they are provided to a mobile device 208a, for example, which is interpreted as associated with the secondary user as its in communication with the secondary user/ sets the permission of the secondary user.
Re claim 5, as discussed above, the device 208a reads on such limitations.  
Re claim 6, though silent, as visitors are able to access different floors, it would have been obvious to have them select floors available to them when they go to more than one floor or travel different paths based on their security settings.  For example, it would have been obvious to start at the ground floor/ lobby level as an entrance level for the visitor and then going to the destination floor from there, based on security concerns. 
Re claim 7, as discussed above re claim 6, as the visitor device communicates with the controller about the desired floors, this is interpreted as receiving a selection of a floor from a mobile device, as the permissions are provided wherein the elevator takes the user to the permitted floors.   The home floor can be interpreted as the floor the visitor is to visit.
Re claim 18, though silent to deleting a secondary user, the Examiner notes that as privileges are created it would have been obvious to deleting users such as when they no longer need to have access, such as for security, for updating guests, etc. as basic memory and security management.
Claim(s) 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al., as discussed above, in view of Begle (US 20200290842).
Re claim 8 the teachings of Baldi et al. have been discussed above but are silent to associating monitored services with the secondary user.
Begle teaches such limitations (FIG. 2 and at camera 24)
Prior to the effective filing date it would have been obvious to combine the teachings for security.  
Re claim 9, abstract+ teaches a camera in the elevator.  A request can be interpreted as being received from the secondary user such as when the secondary user communicates data such as when they arrive/ communicate data tot eh system.
Re claim 10, paragraph [0057]+ of Begle teaches such limitations wherein the elevator is reserved/ prevented from responding to another call.  Baldi teaches using the device 208b to access the elevator and thus it would have been obvious that in assigning the car to a secondary user, that the car would not be used by another to prevent overbooking.
Re claim 11, though silent to an empty car, it would have been obvious as a matter of security.
Re claim 12, as discussed above, for security, it would have been obvious to enable the elevator to be called after a first visitor is done/ left, as security is evidenced at paragraph [0012]+ of Begle.
Re claims 13-14, the use of a camera has been discussed above and FIG. 3 shows such video with a primary user associated device.
Re claim 15, Baldi teaches that contact information associated with a visitor can include  contact information from the residents device, such as name, phone number, email, of the visitor.  It would have been obvious to include an address for the visitor as contact information, as much as it would for the resident to have an address associated with their own account for access tracking/ record keeping purposes. 
Re claim 16, paragraph [0020]+ of Begle teaches camera recording until the destination floor (located in the elevator).  This obviates stopping the video when the ride is over/ user exits.
Re claim 17, FIG. 3 of Begle which teaches camera streaming to the device is interpreted as accessing the account and pressing the buttons for videos.
Re claims 19-20, the limitations have been discussed above re claim 1.

Additional Remarks
US 20190122462 teaches (paragraph [0045]+ security measures for visitors in the elevator such as limiting stops and other people from getting on the elevator or from the visitor joining an elevator going to a different floor.
EP3722238 at 410 at FIG. 4 shows a secondary user mobile device when requesting elevator service and selecting floors from that device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887